Title: To James Madison from William Tatham, 18 May 1810 (Abstract)
From: Tatham, William
To: Madison, James


18 May 1810, Norfolk. The same mail that brought JM’s letter [not found] also carried one from London, telling of the death of Miss Tatham, the writer’s cousin, at Hornby Castle, the seat of John Marsden. “As sole heir on my Mothers side,” he may inherit an annual income of £5,000 and from Miss Tatham “the Peerages of Morville, L’Engleys, and Barony of Askham,” to which the duke of Norfolk assured him he is entitled. His American citizenship will “work no injury to my rights.” If he takes a seat in the House of Lords, the U.S. would gain “a fixed, & long proved, friend, in the British Counsels.” Intends to write Lord Erskine and “to our best national friend the old Duke of Norfolk.”
